SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

106
CA 13-01312
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, VALENTINO, AND WHALEN, JJ.


ROBERT F. OLCZAK AND DIANE OLCZAK,
PLAINTIFFS-RESPONDENTS,

                     V                                           ORDER

NIACET CORPORATION, DEFENDANT-APPELLANT.


DAMON MOREY LLP, BUFFALO (HEDWIG M. AULETTA OF COUNSEL), FOR
DEFENDANT-APPELLANT.

COLLINS & COLLINS, LLC, BUFFALO (MICHAEL C. LANCER OF COUNSEL), FOR
PLAINTIFFS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Erie County (John F.
O’Donnell, J.), entered December 5, 2012 in a personal injury action.
The order granted the motion of plaintiffs for partial summary
judgment on liability pursuant to Labor Law § 240 (1).

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.




Entered:   February 7, 2014                     Frances E. Cafarell
                                                Clerk of the Court